Per Curiam.

The court had no jurisdiction to set aside the final order and warrant. The record does not indicate that the final order was conditional and the tenant was not entitled to the relief requested on his claim that the stenographic minutes of the trial were not available.
No valid reason having been established for the order vacating the warrant of eviction, it may not be permitted to stand.
*590The order should be reversed, with $10 costs and warrant of eviction reinstated.
Hecht and Aurelio, JJ., concur; Hoestadter, J. P., dissents and votes to aErm.
Order reversed, etc.